ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
|,In May 2014, respondent was arrested and booked with possession with intent to distribute marijuana, possession of a Schedule' III controlled dangerous substance (synthetic marijuana), possession of a Schedule IV controlled dangerous substance (diazepam), money laundering (between $20,000 and $100,000), and possession of drug paraphernalia. In June 2014, respondent pleaded guilty in the Orleans Parish Criminal District Court to money laundering. Following the filing of formal charges, respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline, in which re*580spondent acknowledges that his conduct constitutes a violation of Rules 8.4(a), 8.4(b), and 8.4(c) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and- that Cory Scott Morton, Louisiana Bar Roll number 28474, be and he hereby is disbarred, retroactive to June 27, 2014, the date of his interim suspension. His name shall be stricken from the roll of attorneys and his. license to practice law in the State of Louisiana shall be revoked.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.